In a custody and visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (O’Shea, J.), dated September 13, 2005, as denied that branch of the father’s motion which was, in effect, for permission to file a petition to modify so much of a prior order of custody and visitation as set forth a weekly visitation schedule for him and denied his separate motion, inter alia, in effect, for permission to file a petition to modify so much of a prior order of custody and visitation as awarded custody of the parties’ child to the mother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly denied those branches of the father’s motions which were for permission to file a petition to modify so much of a prior order of custody and visitation as set forth a weekly visitation schedule for the father and awarded custody of the parties’ child to the mother, as the father failed to demonstrate nonfrivolous grounds for such relief.
The father’s remaining contentions are without merit. Crane, J.P., Ritter, Lifson and Balkin, JJ., concur.